259 S.E.2d 336 (1979)
43 N.C. App. 525
In the Matter of William L. LASSITER.
No. 7914DC80.
Court of Appeals of North Carolina.
November 6, 1979.
*337 Thomas Russell Odom, Durham, for petitioner-appellee.
Benjamin A. Currence, Durham, for respondent-appellant.
ROBERT M. MARTIN, Judge.
The sole question presented on appeal is whether the trial court committed reversible error when it did not appoint counsel to represent the indigent respondent in this proceeding to terminate respondent's parental rights in her child. We conclude that the trial court did not commit error.
There is no question but that there is a fundamental right to family integrity protected by the U.S. Constitution. See Quilloin v. Walcott, 434 U.S. 246, 98 S.Ct. 549, 54 L.Ed.2d 511 (1978). At issue is whether due process requires the State to appoint and pay counsel to represent indigents in this situation. The requirements of procedural due process were certainly met in this case. Respondent had ample notice of the hearing, was actually present when it was held, and was allowed to testify and cross-examine petitioner's witnesses. See State v. Smith, 265 N.C. 173, 143 S.E.2d 293 (1965). The requirement of substantive due process imposes a "standard of reasonableness and as such it is a limitation upon the exercise of the police power." In re Moore, 289 N.C. 95, 101, 221 S.E.2d 307, 311 (1975). It certainly is not an unreasonable or arbitrary exercise of the police power for the State to intervene between parent and child where that child is helpless and defenseless and is endangered by parental neglect, inattention, or abuse. Certainly no unreasonableness or arbitrariness appears on the instant record where the evidence brought forward by the Department of Social Services demonstrated a pattern of neglect of her child by respondent substantially predating her present incarceration, and no evidence of any rehabilitation of respondent or amelioration of her attitude towards her child was adduced. The termination of parental rights by the State invokes no criminal sanctions against the parent whose rights are so terminated. While this State action does invade a protected area of individual privacy, the invasion is not so serious or unreasonable as to compel us to hold that appointment of counsel for indigent parents is constitutionally mandated. We agree with the underlying rationale of In re Moore, supra, in that the legislature might have required and authorized the appointment and payment of counsel for indigents in these circumstances, but apparently it did not choose to do so. There is certainly no bar to its making such a requirement in the future (as N.C.Gen.Stat. § 7A-546.1, effective 1 January 1980, does *338 under specified circumstances) but we decline to impose any such requirement upon the counties and State in the absence of clear legislative direction. Respondent's assignment of error is overruled. The judgment of the court below is affirmed.
Affirmed.
MORRIS, C. J., and PARKER, J., concur.